Citation Nr: 0812810	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-16 792	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for asthma and reactive 
airway disease.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
May 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board initially denied this claim, originally based on 
claimed in-service exposure to asbestos, in a decision dated 
in May 2004.  The veteran did not appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The RO, sua 
sponte, reopened the claim in September 2004 based on 
submission of a doctor's letter that opined that there was a 
possible connection between catarrhal fever contracted in 
April 1945 and the veteran's then-current respiratory 
complaints.  The RO subsequently denied the claim in January 
2005.  After remand by the Board in August 2005 for 
additional development, to include a VA examination, the RO 
again denied the claim in January 2006.  

The Board denied the appellant's claim again in a decision 
dated in January 2007.  The veteran thereafter appealed the 
Board's decision to the Court.  In response to a joint motion 
for remand of this issue, in a decision dated in January 
2008, which decision incorporated the joint motion by 
reference, the Court vacated the Board's January 2007 
decision and remanded the case to the Board for compliance 
with the instructions in the joint motion.  For the reasons 
set forth below, the claim will be remanded again.  


REMAND

In accordance with the Board's August 2005 remand order, the 
veteran was scheduled for a VA examination to be conducted on 
October 3, 2005, at the Grand Isle VA Medical Center (VAMC), 
which is near the veteran's home.  The Board's remand order 
also stipulated that, if the veteran refused to comply with 
the request to appear for a VA examination, the RO should 
nevertheless request an opinion from a specialist following 
review of the claims file.  In a letter dated September 29, 
2005, the veteran's attorney notified the RO (but not, as 
directed, the VAMC at Grand Isle, which, the Board notes, 
would have greatly expedited rescheduling of the examination) 
that the veteran had recently undergone heart surgery, and 
that his physician had advised him not to travel during his 
recuperation.  The attorney noted that the veteran was not 
refusing to attend a VA examination, but could not undergo 
the scheduled examination while recuperating.  

Because the veteran did not report for his examination, the 
examiner provided the medical opinion on which the Board's 
January 2007 denial of service connection was partly based.  

The Board notes that the veteran failed to report for 
examinations scheduled for the end of November 2005 at the 
Omaha, Nebraska VAMC, though it is not entirely clear from 
the record which, if any, of the scheduled examinations was 
related to the instant claim or to other claims then being 
developed.  The veteran's attorney again wrote the RO, not 
the VAMC, this time averring that the veteran was not capable 
of driving the 150 miles to Omaha unassisted owing to his 
advanced age.  

In the joint motion it was agreed by the parties that the 
Board erred by not ensuring compliance with its remand order 
that the veteran be afforded a VA examination.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  On remand, the 
veteran will be afforded a VA examination in connection with 
the instant claim.  

If possible, the examination should be scheduled at the Grand 
Isle VAMC.  If the veteran is unable to report for his 
scheduled examination, he or his representative should notify 
the medical facility at which the examination is scheduled, 
with a copy to the RO, of the reason(s) for the failure to 
report for the examination.  If the veteran fails to report 
for his scheduled examination, the RO must make a 
determination as to whether there was good cause for failure 
to report for examination.  See 38 C.F.R. § 3.655.  If good 
cause is shown, the veteran shall be rescheduled for 
examination.  If good cause is not shown, this re-opened 
claim shall be adjudicated in accordance with 38 C.F.R. 
§ 3.655.  

The veteran, through counsel, will also be asked to identify 
any related medical treatment he has received.  

Accordingly the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the veteran's 
attorney, with a copy to the veteran, 
seeking to obtain the names and addresses 
of all medical care providers who have 
treated the veteran for asthma or 
reactive airway disease.  After securing 
the necessary release(s), the AOJ should 
obtain any outstanding records that have 
not been associated with the claims file.

2.  The veteran should be scheduled for a 
VA examination by a pulmonary specialist.  
Owing to the veteran's advanced age, if 
possible, the examination should be 
conducted at the Grand Isle VAMC.  

The examiner should obtain a detailed 
medical history from the veteran.  Based 
on the veteran's history and a thorough 
review of the veteran's service medical 
records, as well as all other evidence 
obtained, the examiner should provide a 
medical opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently diagnosed 
asthma or reactive airway disease is 
related to military service, including 
specifically to his April 1945 catarrhal 
fever infection.  

A complete rationale for all opinions 
expressed must be provided.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, and any results must be 
included in the examination report.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinion.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised, through 
counsel, that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. 
§ 3.655(b) (2007).  If the veteran is 
unable to report for any scheduled 
examination, he or his attorney should 
notify the VA medical facility at which 
the examination was scheduled, with a 
copy to the RO, of the reason for his 
unavailability for examination.  If the 
veteran fails to report for his scheduled 
examination without prior excuse, the RO 
should contact the veteran's attorney, 
with a copy to the veteran, and ask for 
the reason for failure to report for the 
scheduled examination.  In any event, the 
RO must make a determination as to 
whether there was good cause for failure 
to report for examination.  See 38 C.F.R. 
§ 3.655.  If the RO determines that there 
was good cause, the veteran shall be 
rescheduled for examination.  If good 
cause is not shown, the reopened claim 
shall be adjudicated in accordance with 
38 C.F.R. § 3.655.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

